Morse, J.,
(dissenting). The title to the act under consideration is all right, and I find but one constitutional *417objection to the law, which one to me is insuperable. Our system of State government under the Constitution is not a pure democracy, but a representative one. The making of laws has been fixed by the people themselves in the organic law, and they have delegated the power and confined it to the Legislature, except in so far as the Constitution authorizes that body to confer upon organized townships, incorporated cities and villages, and upon the board of supervisors of the several counties, such powers of a local, legislative, and administrative character as they may deem proper. Article é, § 38.
The people, without the consent of the Legislature, could not meet at the different polling-places in the State and enact a law by ballot, nor can they do it with the consent of the Legislature. Nor can the Legislature pass a law and enact that it shall not take effect until the people vote in favor of it at the polls. It is argued that in the case last mentioned a majority of the people voting for the law is not passing the law; that the Legislature has already done so, and only calls upon the people to vote whether or not they will accept its conditions. It is claimed that the majority of the Missouri supreme court so held in State v. Pond, 93 Mo. 606 (6 S. W. Rep. 469). This argument is the merest sophistry, and an evasion of the Constitution. The people, it is argued, do not make the law; but it is admitted that it cannot become a law until the people vote to accept it. I have no appreciation of such an argument. It amounts to this, and this only: The Legislature says to the people,—
“Do you want this law or not? If you want it, you can have it; if you don’t want it, you can’t have it. Now meet at your polling-places and vote upon it, and make your choice.”
If in such case the people do not, by an election, make *418the act a law, or reject it, then I am obtuse. This would be a convenient thing for a Legislature wishing to shirk responsibility, — to submit all their laws to the vote of the people, — for if they can submit one, they may submit all; but it is not the way provided by our Constitution for the enactment of laws. Perhaps it would be a better system of government than the other, but it is not our system at present, and cannot be until our organic ¡aw is amended to that end.
This subject has been once before a matter of discussion in this Court, in the case of People v. Collins, 3 Mich. 343, in the consideration of the prohibitory liquor law of 1853. In that act provision was made for its submission to the people of the State, not to decide whether it should become a law or not, but when it should take effect. If a majority of the people voted “Yes,” it was to go into operation and take effect December 1, 1853. If they voted “'No,” it was not to take effect until March 1, 1870. Pour of the Judges sustained the law, — Green, Whipple, Martin, and Johnson. Four were of the opinion that it was not constitutional. Green, P. J., held that the power to enact laws was by the Constitution vested exclusively in the Legislature, and that the Legislature could not delegate it and exclude itself from its exercise. He sustained the law entirely upon the ground that the submission to the people and their approval of the law did not enact the law, but simply fixed the happening of the event or contingency when the act, which was a law when it passed the Legislature, should take effect; and that thereby nothing was added to or taken away from the - law itself by the people. Martin, J., put his decision nearly upon the same ground. No one of the Judges contended that, had the effect of the submission of the act been to determine whether it *419should become a law or not, it would have been valid. It has always seemed to me that the argument of Judge Douglass, in his opinion in People v. Collins, 3 Mich. 413-427, is unanswerable; that the power of enacting general laws cannot be delegated by the Legislature even to the people. I need say nothing further on this subject than that his views meet my own. The power of the Legislature, therefore, even in People v. Collins, to pass an act, and then to take the sense of the people, whether it shall become a law or not, was not admitted, nor has it ever been in this State.
The act under consideration provides that the board of supervisors shall, upon a certain showing, submit the question to the electors of any county whether or not the general laws of the State for the taxation and regulation •of the liquor traffic shall be suspended, and a prohibitory law go into effect. If such electors, by a majority vote, •express their will in favor of prohibition, then the supervisors may or may not suspend the tax law, and. put in force the prohibitory law; but if a majority declare in favor of the tax law, the supervisors have no option, and the county cannot have prohibition because the people have so voted. This act is simply this, and nothing more: The Legislature passes two general laws entirely antagonistic and irreconcilable, two opposite principles and methods of dealing with the liquor question. Then it says to the board of supervisors of the several counties—
“You may, upon certain conditions, submit to the people of your county which law they will put in force and which they will suspend. If the people vote for taxation and regulation, they can have that, and nothing else. If they vote for prohibition, they may have it or not, as you see fit."
Therefore, if the people vote against prohibition, they make the law. This is certain, as the supervisors, who *420are made by the Constitution the legislature of the county, are then powerless to act. Only in case the people vote for prohibition is their will of no avail unless affirmed, by the supervisors. Why this advantage is given regulation over prohibition is not apparent, yet it does not in itself concern us. Is this bind of legislation constitutional? As before shown, it has always been conceded in this State that the making of general laws cannot be delegated, even to the people. The Constitution authorizes the Legislature to confer powers of a local, legislative, and administrative character upon the board of supervisors. That is as far as it can go. Can it authorize the board of supervisors to delegate a power to the people that it cannot delegate to them itself? The answer is obvious. The Legislature cannot authorize the people of the county to meet at their various polling-places, and 'vote, regardless of any action of the board of supervisors, to suspend any general law of this State relative to liquor, or anything else. The county, under our Constitution, is not governed by a mass-meeting, nor by a direct vote of its people at the polls. It is governed by a representative body, — the board of supervisors elected by the people, — and which may be changed entirely in its membership each year. But by this act it is different. The people govern the liquor question by their votes, regardless of the supervisors, if they want taxation instead of prohibition. The law-making power is directly in the people, unless they want prohibition. It is argued that this vote of the people is only advisory, — a sort of petition, as it were, to the supervisors, setting them in motion, upon which they can act or not, as they see fit. This is not so. If they petition for prohibition, the supervisors may give it or not; but if they petition for taxation, the supervisors must give them taxation, whether they wish to do so or not.
*421Nor is this all. When the supervisors once order prohibition, it cannot be repealed by them for two years at any rate, and they can never repeal it unless the people vote so to repeal it; so the law of prohibition is made by the people, and can only be repealed by the people. It is true the Legislature may repeal the general law, — this act, known as the “ Local Option Act,” — but that repeal must be general all over the State. But for a particular county, the people rule virtually by mass-meeting, a pure and simple democracy, and the legislature of the county is powerless to move. This delegation of power to the people is attempted to be justified on the ground that it is in accordance with the principles of local self-government. But it is a local self-government which the people took pains to deny themselves in their written Constitution, and is not in harmony with the representative idea, which is the basis of a republican government. There is no one, I trust, more strongly impressed with the benefits and blessings of local self-government than the writer of this opinion; but it is the local self-government of the Constitution, as expressed therein. The trend of the majority opinion in this case is at war with local self-government, as I understand it. It is there asserted that, in reference to the liquor question, which is one of the subjects to be governed by the general police power of the State, the Legislature would have the right to pass laws not general, but special, applying to certain localities, and in that respect to ignore the county, municipal, and township governments. At least I so understand the opinion, and the case of Whitney v. Township Board, 71 Mich. 234 (39 N. W. Rep. 40), is cited in favor of the proposition. It was expressly stated in that case by the writer, in the majority opinion, that the Legislature could not, in his opinion, without good reason, prohibit the sale and manufacture of liquor in one township or *422county, or any specified number of towns or counties, and legalize the traffic in the rest of the State; that the Legislature could not pass a law allowing liquor to be sold in-Detroit, and not elsewhere.
“ Such legislation is contrary to the spirit of our State government, and would confer special and local privileges against right and reason, and in defiance of the principles upon which our free institutions are based.” 71 Mich. 238.
And in this connection I refer to the opinion of our late lamented associate, Mr. Justice Campbell, found on pages 245-249, 71 Mich., and say that I agree with him in that opinion, except in so far as it applies to the public institutions of this State, and to the Soldiers’ Home, which was under consideration in that case. To-permit the Legislature to say that in Ionia county the-selling of liquor shall be a crime, and that in the adjoining county of Kent it shall be lawful, without reference or regard to any action of the board of supervisors of either county, thus arbitrarily determining for itself how the liquor traffic shall be regulated or dealt with in each locality, would be destructive of local self-government, and place in the discretion of the Legislature the whole power of governing localities, each as it saw fit, in reference to the sale of liquor. And if this power belongs to it as to the sale of liquors, why not to every other business that may be said to come at all under the supervision of the police power? And why not extend it further, and authorize the Legislature in all cases to judge upon what particular subjects the people of each county, township, and municipality are entitled to govern themselves through their regularly constituted constitutional agents and officers? Why not let the legislative will be expressed by local and special, rather than by general, laws? The Constitution does not expressly pro*423Mbit this in so many words, but, as was well said by Justice Campbell,—
“ Equality before the law is one of the fundamental principles of representative government. Our Constitution, in recognizing counties and townships and other districts, with their inhabitants, cannot contemplate the right anywhere to classify them, or to place them singly under different conditions." Whitney v. Township Board, 71 Mich. 246.
See, also, People v. Hurlbut, 24 Mich. 97-112 (opinion, Cooley, J.), and Attorney General v. Common Council, 58 Id. 213, 216 (24 N. W. Rep. 887), where the right of the people to govern themselves through their own officers, as to their local concerns, is asserted under the Constitution, although such instrument did not expressly prohibit the Legislature from taking away the particular rights involved in those cases. I am not now questioning the right of the Legislature to confer upon townships, cities, and counties the right to regulate or prohibit the sale of liquors as they see fit; but this must be authorized, in my opinion, by a general law, and when done must be done by the supervisors of the county or common council of the city, and not by a direct vote of the people. This is the local self-government intended to be preserved by our Constitution. And I do not believe that the Legislature has any more right to say arbitrarily that selling liquor shall be lawful in Wayne county, and unlawful in some other county, than they have the right to pass a special act suspending the operation in one county of any general law making any act a misdemeanor in the State, while in the other counties it still remains in force, or to enact that horse-stealing shall be a felony, punished with five years in prison in one county, and .with ten years in another. See People v. Police Justice, 7 Mich, (opinion of Campbell, J.), at page 465.
*424For the reason that the adoption of local option — or, in other words, the choice between prohibition and regulation or taxation of the liquor traffic — is left to the people, and not to the board of supervisors, who, under the Constitution, are the sole representatives of the people in such matters, and because such board can no more abrogate their functions and delegate their powers direct to the people’ in mass than can the Legislature so dele, gate its power to make laws under the same instrument, I must dissent from the conclusion of my brethren in this case. It' is true, this delegation of power has been sustained in other states, but by divided courts, and the dissent has ever been most vigorous. See Locke’s Appeal, 12 Penn. St. 491; State v. Pond, 93 Mo. 606 (6 S. W. Rep. 469); Paul v. Gloucester Co., 50 N. J. Law, 593 (15 Atl. Rep. 212); Fell v. State, 42 Md. 71. In other cases laws have been held invalid -because of such attempted delegation, the rule being laid down that a statute to take effect upon a subsequent event must, when it comes from the hands of the legislature, be a law in prcesenti, to take effect in futuro, not one which is not to take effect unless the people vote to accept it. Ex parte Wall, 48 Cal. 279; State v. Weir, 33 Iowa, 134; Parto v. Himrod, 8 N. Y. 483.
I do not understand the case of People v. Hanrahan, 75 Mich. 611 (42 N. W. Rep. 1124), to announce or sustain the doctrine that the Legislature may arbitrarily and at will make an act a felony in one place in the State, and no crime at all in another. The laws upon the subject of fishing are not such laws. The Legislature may prohibit with penalties fishing in one stream, and not in another in the State; but it cannot be said that fishing in Grand river is the same act as fishing in Lake Huron. It is not the act of-fishing that is prohibited, but the *425fishing in certain public waters over which the State has control. If the Hanrahan Case means to establish the proposition that the Legislature may enact that knocking a man down and beating him, without any provocation or justification, may be assault and battery in one county, and no crime at all in another, or that the killing of a man under the same given circumstances may be murder in one county, manslaughter in another, and no crime at all in a third, I certainly agreed to such case under a very great misapprehension. No such point was involved in the case, and I cannot consent to any such interpretation of the law of the case. I do not understand the opinion in the Hanrahan Case to be that the State law, making the keeping of a house of ill fame a felony, with its added penalties, was inoperative in, and did not apply to, the city of Detroit. On the contrary, it holds that both the local ordinance and the State law are in force, and that prosecutions may be enforced under either, but that a person cannot be prosecuted and punished under both for the same identical act. One is a police regulation of the city, and the other a State law; but keeping a house of ill fame is no less ' a crime in Detroit to-day than it is in any other part of the State. I think the writ should issue.